Citation Nr: 0121994	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  91-41 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for the period prior to January 25, 1993, for service-
connected heart block, status post pacemaker insertion with 
cardiomyopathy.

2.  Entitlement to an effective date earlier than January 25, 
1993, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from December 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in March 1995 and January 2001.

The Board notes that a May 2001 hearing officer's decision 
granted service connection for major depression and assigned 
a 50 percent evaluation, effective March 12, 2001.  The May 
2001 decision also increased the rating for the veteran's 
right pulmonary emboli to 60 percent, effective October 7, 
1996.  These issues are not in appellate status, as no notice 
of disagreement has been received to initiate an appeal.

The issue of entitlement to an effective date earlier than 
January 25, 1993, for TDIU will be addressed in the remand 
portion of this decision.


FINDING OF FACT

Prior to January 25, 1993, the veteran's heart disorder was 
manifested by symptomatology that most closely approximated 
complete auriculoventricular block with Stokes-Adams attacks 
several times a year.


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
of 60 percent for the period prior to January 25, 1993, for 
service-connected heart block, status post pacemaker 
insertion with cardiomyopathy, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7105 (prior to January 12, 1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  In the instant case, all relevant evidence 
identified by the veteran was obtained and considered, and 
the veteran was afforded a VA examination to assist in rating 
her service-connected disability.  Further, the RO has 
notified the veteran of the requirements in law that 
establish entitlement to a disability rating higher than 30 
percent for the period prior to January 25, 1993, for the 
veteran's service-connected heart disorder.  Under the 
circumstances, the Board finds that the record as it stands 
allows for equitable appellate review and that there has been 
compliance with the provisions of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

This issue originates from a July 1988 rating decision that 
denied entitlement to a disability rating higher than 30 
percent for service-connected heart block, status post 
pacemaker implantation.  The veteran disagreed with that 
determination, and in October 1996 the RO expanded the grant 
of service connection for heart block status post pacemaker 
implantation to reflect that the disorder was associated with 
cardiomyopathy and increased the rating for the heart 
disorder to 60 percent, effective from January 25, 1993.  
Accordingly, this issue on appeal is most appropriately 
described as entitlement to a disability rating higher than 
30 percent for the period prior to January 25, 1993.

Looking to the diagnostic criteria applicable to the relevant 
time period reveals that a temporary 100 percent rating was 
provided for a period of one year where there was complete 
auriculoventricular block with attacks of syncope 
necessitating the insertion of a permanent internal 
pacemaker.  A disability evaluation of 60 percent required 
complete auriculoventricular block with Stokes-Adams attacks 
several times a year despite use of medication or management 
of the heart block by pacemaker.  A disability evaluation of 
30 percent was provided where there was complete 
auriculoventricular block without syncope or where a 
pacemaker has been inserted.  38 C.F.R. § 4.104, Diagnostic 
Code 7015 (prior to January 12, 1998).

The Board finds that prior to January 25, 1993, the veteran's 
heart disorder most closely approximated the criteria for a 
60 percent rating under Diagnostic Code 7015.  The Board 
notes that a July 1986 Board decision denied entitlement to a 
rating in excess of 30 percent for this disability.  However, 
evidence received since the July 1986 Board decision, 
including a February 1985 report from the Western 
Pennsylvania Hospital, tends to show that the veteran had 
suffered from "multiple episodes of Stoke's-Adams syncope."  
Letters from the veteran's private physician, B.L.A., M.D., 
also tend to reflect (when read in the light most favorable 
to the veteran) the presence of Stokes-Adams attacks prior to 
January 1993.  Accordingly, and in resolving all doubt in the 
veteran's favor, the Board finds that the veteran is entitled 
to a 60 percent rating for service-connected heart block, 
status post pacemaker insertion with cardiomyopathy prior to 
January 25, 1993.


ORDER

Entitlement to a disability rating of 60 percent for the 
period prior to January 25, 1993, for service-connected heart 
block, status post pacemaker insertion with cardiomyopathy, 
is granted.

REMAND

In light of the Board's decision, the RO must reconsider the 
issue of entitlement to an earlier effective date for TDIU 
prior to any further action by the Board.

Accordingly, this case is REMANDED for the following:

The RO should reconsider the issue of 
entitlement to an effective date earlier 
than January 25, 1993, for assignment of 
a total disability rating based on 
individual unemployability due to 
service-connected disabilities.  A 
supplemental statement of the case should 
be issued to the veteran, and she should 
be given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.




		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals



 



